DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-2 and 5-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Re claim 1, the Examiner notes that while paragraph [0014]+ teaches the use of security codes and that different dynamic codes can be used for online and in-person purchases, the specification does not support/ teach using multiple tracks in a single transaction with multiple tracks having security codes.  Simply put, Mullen teaches on line and in person .
Claims 2 and 5-18 are rejected for their dependency.
Appropriate correction is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 3, 5, 6, 8, 9, 10, 11, 12, 14, 16, and 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nordentoft et al. (US 20050194452).
Re claim 1, Nordentoft et al. teaches first and second magnetic emulators operable of communicating first and second tracks of magnetic stripe card information to a reader without a magnetic stripe (FIG. 5, wherein current is applied to the cores with the windings on them, which results in the generation of magnetic fields to emulate a magnetic stripe card).  Though silent to only first and second emulators, the Examiner notes that it would have been an obvious matter of design variation to use less emulators.  One would have been motivated to use less tracks (try), such as two tracks/emulators, for system constraints, such as for use for conventional cards, which do not normally use track 3 on the magnetic cards to communicate with a reader, as track 3 is rarely used, and therefore it would have been obvious to only use 2 track emulators for reduction in costs, simplicity of design, etc. to produce expected results.  Therefore, using less tracks/emulators would produce the expected results of emulating the desired tracks, especially 
Re the limitation that the first and second emulators are operable to communicate different “security codes”, the Examiner notes that “security codes” is not specifically limited in the claims to a particular specific definition and therefore is broadly interpreted as data, more specifically data that is part of a secure transaction (such as a transaction involving the card).  Thus to clarify, the Examiner notes the data communicated from the emulators as part of a transaction (wherein the magnetic emulator card is mimicking a traditional magnetic stripe card transaction) can read on “security codes”.  Conventional and well known data stored on magnetic stripe card tracks 1 and 2 and communicated as part of the transaction involving the card, such as account number, expiration date, CVV, service code, etc., would have been obvious to be communicated from the corresponding track emulators, in order to provide the necessary and conventional information to perform the financial transaction.  For further clarification, paragraph [0059] + teaches “secured” data such as personal or bank teller information, such as card number or the like is secure data on the card.  Therefore, the Examiner has interpreted that 
Re the newly added limitation that the emulators are operable to communicate different “security codes” during “a” transaction, as discussed above, the Examiner notes that how data is used does not limit the structures capability in sending it out.  The prior art as cited by the Examiner above teaches data that can be used for security/ secure applications, which is interpreted to read on the claims.  Why the card sends out certain data does not limit the operability of the emulator to send it out.  Nonetheless, the data sent out by the emulators as discussed above reads on the limitations, such data being interpreted as account numbers, expiration date, CVV, service code, etc. and other data typically found on a traditional magnetic stripe that is communicated to secure the completion of the transaction, and is indeed different from each other during a transaction (account number is different from expiration date or CVV, etc.).  To further clarify, a service code, CVV, other discretionary data, sentinels, etc. can read on the security codes that are different from each other during a transaction.
	Re claim 2, the card has a long and short side (as is conventional).   The emulators can be broadly interpreted as horizontally staggered as the windings can be interpreted as staggered (FIG. 5+ shows the windings are not aligned and thus can be interpreted as staggered since the top coil is further to the left and the bottom coils are further to the right).

Thus to clarify, the claims do not recite that the “surface area” is a numerical value at all, and neither is “total surface area”.  Therefore, the claim is merely requiring that the emulators have different spatial extents, which different emulators which are located on the card at different locations, meets, and as clarified in the rejection above, alternatively, the different bit densities of the different coils further results in different surface areas because more loops/ conductors are required to have a higher data density.  
	Re claim 5, Nordentoft et al. teaches a button (paragraph [0076]).

Re claim 8, Nordentoft et al. teaches a rechargeable battery (paragraph [0052]).
	Re claim 9, the first emulator is interpreted as including wires since it is interconnected to other devices (FIG. 5, such as 12, 14, 16, and 18 where connectivity by wires is an obvious expedient for electrical connections, and would include at least 2 wires based on the arrangement as shown, which are part of the emulator.  Wires are interpreted as a conductive pathway between elements/sections of the card, and can include wires, traces, conductive paths, etc.
	Re claim 10, the Examiner notes that track 1 and 2 data densities are different, as known in the art, to comply with industry standards (acceptance).  Paragraph [0070] + teaches 3 transducer coils for the 3 strips of a conventional card.  Therefore, it would have been obvious to have the different bit densities to correspond to the tracks of conventional stripe cards for acceptance/readability, for example.
Re claim 11, a button and processor are taught (paragraph [0076] and 16).
Re claim 14, though silent to explicitly reciting an IC chip, Nordentoft et al. teaches a smart chip, processor (FIG. 5).  This is broadly interpreted to include an IC chip.
Re claim 16, paragraph [0062] + and FIG. 5+ teaches a microcontroller chip and a processor, broadly interpreted as an IC chip and a processor/processing means.
Re claim 17, though silent to first and second tracks including the card number, the Examiner notes it is well known and conventional in the art for the first and second tracks to include duplicate information, such as the account number.  One would have been motivated to do so to comply with reading/card standards (such as ISO/IEC).

Re claims 17-18, as discussed above, the card number is redundantly stored on each track, and therefore the different security codes/additional different data on each track can be interpreted as different data per track such as name (track one only) and different characters for the field separator and start sentinels as known in the art for traditional tracks.  
Alternatively, if different security codes are merely interpreted as the different data elements that are communicated, re claims 1 and17-18, the different data elements such as expiration, name, service code, format codes, etc. are operable to be communicated by the first and second emulators.  Claim 1 does not require that each emulator communicates different security codes compared to the other emulator.  Therefore, a plurality of data security codes (data) that are different from each other, that are communicated via the emulators reads on the 
Re claim 19, the limitations have been discussed above.
Claims 1, 3, and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nordentoft et al., as discussed above, in view of Osterweil (US 20060283958).
Re claim 10, the teachings of Nordentoft et al. have been discussed above.
	Nordentoft et al. is silent to different densities.
Osterweil teaches 75 bpi and 210 bpi data density (paragraph [0022]+) and FIG. 2 and FIG. 3A) and that more conductors per inch (210 conductors per inch for example vs 75 conductors per inch thus illustrating a different surface area for different emulators due to the physical requirements) must be present for more density, and thus a greater surface area is obvious (area of core plus conductor is greater when there is more windings/ more conductors per inch).
	At the time the invention was made, it would have been obvious to combine the teachings of Nordentoft et al. with those of Osterweil.

Thus to clarify, the claims do not recite that the “surface area” is a numerical value at all, and neither is “total surface area”.  Therefore, the claim is merely requiring that the emulators have different spatial extents, which different emulators which are located on the card at different locations, meets, and as clarified in the rejection above, the different bit densities of the different coils further results in different surface areas, both interpretations reading on the claim limitations. 
Claims 4, 6, 7, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nordentoft et al./Osterweil, as discussed above, in view of Hathaway et al. (US 20090048971).
The teachings of Nordentoft et al. have been discussed above.
Nordentoft et al. is silent to dynamic payment numbers and dynamic codes.
Re claims  4 and 6 Hathaway et al. teaches a dynamic payment number and dynamic code being displayed (FIG. 5 and abstract).
At the time the invention was made, it would have been obvious to combine the teachings of Nordentoft et al. /Osterweil with those of Hathaway et al.
One would have been motivate to do this for security, by providing a code with the account number.  It would have been obvious that such data is on a track so as to be processed with conventional readers/standards.
Re claim 7, the limitations have been discussed above.
Re claim 20, the limitations have been discussed above.
Claims 1-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nordentoft et al., as discussed above, in view of Doughty et al. (US 20040133787).
Re claims 14-16, the teachings of Nordentoft et al. have been discussed above.
Nordentoft et al. is silent to an IC chip/RFID antenna/Processor and IC chip.
Doughty et al. teaches contactless interface 322 for wireless communication.  Though silent to an RFID antenna, RFID as a form of contactless communication is an obvious expedient for range.  Doughty et al. teaches an IC chip with a processor (paragraph [0040] which teaches that the processor 314 may include a smart card processor and an ASIC.
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of Nordentoft et al. with those of Doughty et al.
One would have been motivated to do this in order to have a plurality of means to communicate data for versatility and convenience.
Re claim 1, as Doughty et al. teaches different card accounts (paragraph [0039] + which reads on different security codes re claim 1 which is an obvious expedient to combine for convenience.  The limitations of claims 2-13 and 17-19 have been discussed above. 
Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Nordentoft et al., as discussed above, in view of Lewis et al. (US 20070017975).
Re claim 13, the teachings of Nordentoft et al. have been discussed above.
Nordentoft et al. is silent to the first track including longitudinal redundancy check information.
Lewis et al. teaches such limitations (paragraph [0040]).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of Nordentoft et al. with those of Lewis et al.
.
Claims 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nordentoft et al., as discussed above, in view of Dixon et al. (US 20080203151).
Re claim 17-18, the teachings of Nordentoft et al. have been discussed above.
Nordentoft et al. is silent to first and second tracks storing the account and additional (different information).
Dixon et al. teaches such limitations (FIG. 6).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of Nordentoft et al. with those of Dixon.
The Examiner notes that redundant data stored on different tracks does not preclude it from being different security codes.  Because a plurality of data (security codes) are operable to be communicated, communicating two different data from two different track/emulators reads on such limitations.
One would have been motivated to do this to comply with current standards.
Claims 1, 3, 14, and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Doughty et al., as discussed above, in view of Nordentoft et al., as discussed above..
Re claims 1, 3, 14-16, the teachings of Doughty et al. have been discussed above.  Doughty et al. teaches a plurality of emulators (Re FIG. 5B+ and paragraph [0051] +).  Since they are located non-overlapping, they have a different surface area (covered).
Doughty et al. teaches a magnetic emulator (FIG. 5b) but is silent to two of them communicating without a stripe.
Nordentoft et al. teaches such limitations as discussed above.

One would have been motivated to do this to convey different magnetic tracks (emulate).
Re the added limitation that the first and second emulators communicate different security codes during “a” transaction, this has been discussed above via Nordentoft et al.  Further, Doughty et al. teaches a plurality of accounts, and therefore first and second emulators are operable to communicate different security codes, as it is well known and conventional for different accounts.
Claims 1, 2, 3, 5, 6, 8, 9, 10, 11, 12, 14, 16, and 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nordentoft et al. (US 20050194452) in view of Narendra et al. (US 20060186209)
Re claim 1, the teachings of Nordentoft et al. have been discussed above, but is silent to only 2 tracks. 
Nonetheless, Narendra et al. teaches (paragraph [0046]+) that the emulator circuit 312 can include a number of magnetic field producing circuits corresponding to the number of tracks being emulated, which can include two, three, four, or more tracks on a card.
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings, for system constraints, such as controlling the amount of tracks desired to be emulated, whether having more or less (or 2) tracks is within the ordinary skill in the art for producing expected results.  Additionally, the Examiner notes that track 3 are not frequently used and that most bankcards/magnetic stripped cards use 2 tracks.  Providing the same number of emulators to tracks produces expected results of emulating two tracks of data.  The "different” security codes has been discussed above.

Re claim 3, the limitations have been discussed above wherein surface area can be portions of the emulators.
	Re claim 5, Nordentoft et al. teaches a button (paragraph [0076]).
	Re claim 6, though silent to a display, the Examiner notes that a display is an obvious expedient o display card related information.
Re claim 8, Nordentoft et al. teaches a rechargeable battery (paragraph [0052]).
	Re claim 9, the first emulator is interpreted as including wires since it is interconnected to other devices (FIG. 5, such as 12, 14, 16, and 18 where connectivity by wires is an obvious expedient for electrical connections.  The connections are interpreted as part of the emulator. Wires are interpreted as a conductive pathway between elements/sections of the card.
Re claim 10, the limitations have been discussed above.
Re claim 11, a button and processor are taught (paragraph [0076] and 16).
Re claim 17, though silent to first and second tracks including the card number, the Examiner notes it is well known and conventional in the art for the first and second tracks to include duplicate information, such as the account number.  One would have been motivated to do so to comply with reading/card standards (such as ISO/IEC).
Re claims 12 and 17-18, though silent, the Examiner notes that as track 1 and track 2 of conventional credit cards are developed differently (written with different code), while data is redundant (such as PAN), as it is formatted differently, it can be interpreted as first and second data being different, as in terms of characters/coding it is represented differently. Therefore, first 
Re claims 14 and 16, the limitations have been discussed above.
Re claim 19, the limitations have been discussed above.
Claims 1, 3, and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nordentoft et al./ Narendra et al., as discussed above, in view of Osterweil (US 20060283958).
Re claim 10, the teachings of Nordentoft et al. have been discussed above.
	Nordentoft et al. is silent to different densities.
Osterweil teaches (FIG. 2 and FIG. 3A and paragraph [0022] +) that magnetic stripe tracks have different density and that more conductors per inch must be present for more density, and thus a greater surface area.
	At the time the invention was made, it would have been obvious to combine the teachings of Nordentoft et al. with those of Osterweil.
	One would have been motivated to do this for different track densities.  
Re the limitations of first and second data, the Examiner has interpreted this as the data on the different tracks, for example.
Claims 4, 6, 7, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nordentoft et al./Narendra et al./Osterweil, as discussed above, in view of Hathaway et al. (US 20090048971).
The teachings of Nordentoft et al. /Narendra et al. /Osterweil have been discussed above.

Re claims 4 and 6 Hathaway et al. teaches a dynamic payment number and dynamic code being displayed (FIG. 5 and abstract).
At the time the invention was made, it would have been obvious to combine the teachings of Nordentoft et al. /Narendra et al. / Osterweil with those of Hathaway et al.
One would have been motivate to do this for security, by providing a code with the account number.  It would have been obvious that such data is on a track so as to be processed with conventional readers/standards.
Re claim 7, the limitations have been discussed above.
Re claim 20, the limitations have been discussed above.
Claims 14-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nordentoft et al./Narendra et al., as discussed above, in view of Doughty et al. (US 20040133787).
Re claims 14-16, the teachings of Nordentoft et al. /Narendra et al. have been discussed above.
Nordentoft et al. / Narendra et al. are silent to an IC chip/RFID antenna/Processor and IC chip.
Doughty et al. teaches contactless interface 322 for wireless communication.  Though silent to an RFID antenna, RFID as a form of contactless communication is an obvious expedient for range.  Doughty et al. teaches an IC chip with a processor (paragraph [0040] which teaches that the processor 314 may include a smart card processor and an ASIC.

One would have been motivated to do this in order to have a plurality of means to communicate data for versatility and convenience.
Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Nordentoft et al./ Narendra et al., as discussed above, in view of Lewis et al. (US 20070017975).
Re claim 13, the teachings of Nordentoft et al. / Narendra et al. have been discussed above.
Nordentoft et al. / Narendra et al.is silent to the first track including longitudinal redundancy check information.
Lewis et al. teaches such limitations (paragraph [0040]).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of Nordentoft et al. / Narendra et al. with those of Lewis et al.
One would have been motivated to do this to comply with standards for magnetic stripe/track data storage.
Claims 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nordentoft et al. / Narendra et al., as discussed above, in view of Dixon et al. (US 20080203151).
Re claim 17-18, the teachings of Nordentoft et al. / Narendra et al. have been discussed above.
Nordentoft et al. / Narendra et al. are silent to first and second tracks storing the account and additional (different information).
Dixon et al. teaches such limitations (FIG. 6).

One would have been motivated to do this to comply with current standards.  The issue of “different security codes” has been discussed above.
Claims 1, 3, 10, and 14-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Doughty et al., as discussed above, in view of Nordentoft et al./Narendra et al., as discussed above..
Re claims 1, 14-16, the teachings of Doughty et al. have been discussed above.  
Doughty et al. teaches a magnetic emulator (FIG. 5b) but is silent to two of them communicating without a stripe.
Nordentoft et al. /Narendra et al. teach such limitations as discussed above.
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of Doughty et al. with those of Nordentoft et al. /Narendra et al.
One would have been motivated to do this to convey different magnetic tracks (emulate), including a desired amount of tracks, based on use/acceptance, system constraints, etc. 
Re claim 1, different emulators are interpreted as communicating different security codes, as discussed above re Nordentoft et al., for example.  Re claim 3, the different surface area is interpreted as being met and has been discussed above.  Further, re claims 3 and 10, different bit densities are known in the art for different tracks for compatibility, which also can read on different surface areas and different bit densities, as retied, for acceptance. Further, “differently” is not specified as being different compared to something specific.  Therefore, emulators can alternatively be interpreted as being operable to communicate information "differently" when .  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 1, 5-8, 11, 14, and16 are rejected under pre-AIA  35 U.S.C. 102e as being anticipated by Poidomani et al. (US 20100270373)
Re claim 1, Poidomani et al. teaches a card with first and second magnetic emulators to communicate stripe information to a reader (FIG. 5a and track 1 and 2 emulators 128 and 130 of element 68.  Different security codes are interpreted as taught by Poidomani et al. via different accounts, for example, wherein “security codes” is interpreted as data such as account number, etc. provided by the different track emulators of different accounts.  This is consistent with the Applicants specification which teaches different codes associated with different transactions (online or in person).  Thus different information can be communicated during a transaction, via different emulators, and the type of data communicated does not limit the capability of the emulators themselves.  To further clarify, the emulators are capable of communicating different 
Re claim 5, a button is taught (paragraph [0066]).
Re claim 6, a display (58) is taught.
Re claim 7, the limitations have been discussed above.
Re claim 8, the abstract teaches a rechargeable battery.
Re claim 11, a processor (FIG. 3) and a button (paragraph [0066]) are taught.
Re claim 14, FIG. 3+ is interpreted to show an IC chip.
Re claim 16, a processor and IC chip are shown (FIG. 3+).
Claims 3 and 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Poidomani et al. as discussed above.
The teachings of Poidomani et al. have been discussed above.  Poidomani et al. teaches conventional bit density of track 1 and 2 of 210 and 75 (paragraph [0008] +) but is silent to different surface areas of the track emulators.  However, the Examiner notes that the surface area of different bit density track areas (core and total winding) would have been obvious to be different such as to accommodate the different bit density of the different tracks to comply with standards.  Therefore, the surface areas are different at least spatially and also by their different construction (such as due to bit density).
 Re claims 19-20, the limitations have been discussed above (Poidomani teaches a button at 27, a processor 44, battery 56, display 58).
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Poidomani et al., as discussed above, in view of Nordentoft et al., as discussed above.
Re claim 2, the teachings of Poidomani et al. have been discussed above but are silent to staggering of coils.
Nordentoft et al. teaches staggering of the emulators as discussed above.
At the time the invention was made, it would have been obvious to stagger the emulators such as for connectivity to the other elements of the card, as per Nordentoft et al. (FIG. 5 showing staggering).
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Poidomani et al., as discussed above, in view of Hathaway et al., as discussed above..
Re claim 4 the teachings of Poidomani et al. have been discussed above but are silent to displaying payment numbers and codes.
Re claim 4, Hathaway et al. teaches a dynamic payment number and dynamic code being displayed (FIG. 5 and abstract).
At the time the invention was made, it would have been obvious to combine the teachings of Poidomani et al. with those of Hathaway et al.
One would have been motivate to do this for security, by providing a code with the account number.  It would have been obvious that such data is on a track so as to be processed with conventional readers/standards.
Claims 1, 3, and 10, and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Poidomani et al., as discussed above, in view of Osterweil (US 20060283958).
Re claim 10, the teachings of Poidomani et al. have been discussed above.

Osterweil teaches (FIG. 2 and FIG. 3A) that magnetic stripe tracks have different density and that more conductors per inch must be present for more density, and thus a greater surface area would be required for more density of data.
	At the time the invention was made, it would have been obvious to combine the teachings of Poidomani et al. with those of Osterweil.
	One would have been motivated to do this for different track densities for acceptance.  
Re the limitations of first and second data, the Examiner has interpreted this as the data on the different tracks, for example, which as being communicated by different emulators, is communicated differently.  As discussed above, different data is capable of being communicated during a transaction.
Re claims 3 and 10, the Examiner has interpreted that different density would have been obvious to have different surface area in order to accommodate the different density.   Further, “differently” is not specified as being different compared to something specific.  Therefore, emulators can alternatively be interpreted as being operable to communicate information "differently" when compared to other communication means, such as magnetic strips, contact smart cards, barcode cards, etc. because "differently" is not referenced to a specific thing.  Further, as discussed above, the different surface areas are different spatially and/or by their construction (bit density).
Claims 9, 12, 15, and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Poidomani et al., as discussed above.
Re claim 9, though silent to wires, the Examiner notes that FIG. 5a+ teaches connectivity between emulators.  Paragraph [0031] + teaches wires for connecting the processor.  Therefore, it would have been obvious to have the emulators have wires for connectivity, as known in the art for connecting devices.  Wires are interpreted as a conductive pathway between elements/sections of the card and are interpreted as part of the emulator, and could include wires, traces, and conductive paths, as part of the emulator.
Re claims 12 and 17-18, though silent, the Examiner notes that as track 1 and track 2 of conventional credit cards are developed differently (written with different code), while data is redundant (such as PAN), and as it is formatted differently, it can be interpreted as first and second data being different, as in terms of characters/coding it is represented differently. Therefore, first additional data can be interpreted as the name, and the second additional data can be interpreted as the expiration date.  Further, even redundant data on tracks can be interpreted as different additional information as it’s encoded/represented differently.  Further, as the tracks are known to be encoded differently/written with different codes (re claim 12) this is interpreted to meet the recited claim limitations. 
Re claim 15, paragraph [0087] teaches an RF port.  Though silent to an antenna, it would have been obvious to include an antenna as part of providing RF communication ability.
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nordentoft et al., as discussed above, in view of .Goodman et al. (US 20020043566).
The teachings of Nordentoft et al. have been discussed above but are silent to the emulator including wires.

At the time the invention was made, it would have been obvious to combine the teachings in order to use conventional manufacturing to produce the emulator which can be interpreted as having a plurality of sections/wires.  Alternatively, the wires can be interpreted as the wiring connecting the emulator to the chip 12.
21.	Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Poidomani et al., as discussed above, in view of Goodman et al. (US 20020043566).
The teachings of Poidomani et al. have been discussed above but are silent to the emulator including wires.
Goodman et al. teaches such limitations (paragraph [0028]).
At the time the invention was made, it would have been obvious to combine the teachings in order to use conventional manufacturing to produce the emulator which can be interpreted as having a plurality of sections/wires.  Alternatively, the wires can be interpreted as the wiring connecting the emulator to the chip 12.
22.	Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Poidomani et al., as discussed above, in view of Lewis et al. (US 20070017975).
Re claim 13, the teachings of Poidomani et al. have been discussed above.
Poidomani et al. is silent to the first track including longitudinal redundancy check information.
Lewis et al. teaches such limitations (paragraph [0040]).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of Poidomani et al. with those of Lewis et al.
.
23.	Claims 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Poidomani et al., as discussed above, in view of Dixon et al. (US 20080203151).
Re claim 17-18, the teachings of Poidomani et al. have been discussed above.
Poidomani et al. is silent to first and second tracks storing the account and additional (different information).
Dixon et al. teaches such limitations (FIG. 6).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of Poidomani et al. with those of Dixon.
One would have been motivated to do this to comply with current standards.  It is known and conventional for the tracks to encode duplicate data but in different formats, wherein card number is a known type of duplicate data.  Different additional data on the tracks can be interpreted as different format data or different data (content), both are known for standards.  “Different data” has been discussed above, wherein a first data of a first track emulator is different than a second data of a second track emulator, even if the second track emulator can provide the first data.  There are different data’s for each emulator (when comparing first and second) as the claims do not recite the data is unique to one emulator.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
Re the Applicants argument about “security codes” the Examiner notes that the type of data does not limit the capability of the emulator itself.  Further, paragraph [0014] of the 
Re claim 1, the Examiner note that the claim language “only said first and second” emulators are operable to communicate to the reader is confusing because it appears to be saying no other device or card can be used to communicate with the reader, which does not appear covered by the scope of the invention. W
While the Applicants specification may teach different dynamic codes for online versus in person transactions, it does not juxtapose using multiple tracks in a transaction with each track having a different security code, such as a single transaction providing an online and in-person code, as it would be unclear to the Examiner why an in-person and online code would be even used in the same transaction, as such transaction would either be an online or in-person transaction but not both simultaneously..  
Re the Applicants argument re claim 3 and “surface area” the Examiner notes that “surface area” as recited isn’t necessarily a numerical value at all (as recited) and neither is “total surface area”.  A broadest reasonable interpretation of such limitations is requiring the emulators to have different spatial extents, which they do since they are located in different locations.  Thus 2 different emulators have “different” surface areas as they are physically separated.  Even so, different bit density emulators have different surface areas due to their construction, in order to 
The Examiner corrected the 102b heading to a 102e heading to correct a formality issue.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Examiner notes that https://en.wikipedia.org/wiki/Magnetic_stripe_card#:~:text=Tracks%20one%20and%20three%20are,(2.95%20bits%20per%20mm) teaches the conventional information and bpi for magnetic stripe cards that the emulators are mimicking.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409.  The examiner can normally be reached on 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







0